Citation Nr: 0933680	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-28 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture to the right index finger.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 
1984.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

Initially, the Board notes that since the last review by the 
agency of original jurisdiction (AOJ), evidence dated between 
2005 and 2007, to include a magnetic resonance imaging (MRI) 
of the lumbar spine, VA outpatient treatment records, 
surgical reports, and an audiogram, has been added to the 
claims folder.  As the Veteran's representative has submitted 
a "limited waiver," which is not provided for in 38 C.F.R. 
§ 20.1304(c), and, in essence, amounts to no waiver, the 
claims must be remanded to the agency of original 
jurisdiction (AOJ) for initial consideration.  38 C.F.R. 
§ 20.1304(c).

With regard to the claim for a compensable rating for left 
ear hearing loss, the Veteran failed to appear for a 
scheduled VA examination in September 2003, which, according 
to 38 C.F.R. § 3.655, calls for the claim for increase to be 
denied; however, during the course of the appeal, the Veteran 
submitted an audiogram chart dated in May 2006.  It appears 
that such hearing frequency in hertz was recorded in the 
course of VA treatment; however, the document did not include 
interpretative results.  As the Board is not competent to 
interpret the results; in light of the new evidence, the 
matter must be remanded for such interpretation and to afford 
the Veteran a VA examination to determine the current level 
of severity of the service-connected left ear hearing loss.  
38 U.S.C.A. § 5103A.

The claim for a compensable evaluation for residuals of a 
right index finger must also be remanded for a VA 
examination.  In the Veteran's notice of disagreement, he 
maintained that his symptomatology "progressively worsened" 
in the course of the past year.  In his substantive appeal 
and Informal Hearing Presentation, the Veteran elaborated 
that such worsening symptomatology included pain and 
stiffness, which limited his manual dexterity and interfered 
with his duties as a chef.  

The Board can not ascertain to what extent the finger 
disability has increased in severity, if at all, without a 
new VA examination.  The Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the 
Veteran asserts that the service-connected disability in 
question has undergone an increase in severity since the time 
of his last VA examination in September 2003, the prior VA 
examination report may be inadequate for rating purposes and 
a new VA examination is required.  38 C.F.R. § 3.327(a); See 
Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

The claim of entitlement to service connection for a low back 
disability must also be remanded for a VA examination.  A 
preliminary review of the record reveals that service 
treatment records contain multiple complaints of low back 
pain.  The Veteran was variously diagnosed with myalgia, 
spasm, and lumbar strain.  The Veteran was diagnosed with 
degenerative disc disease (DDD) of the lumbar spine in 1999.  
In various statements, the Veteran maintains that he 
continues to suffer from the same back condition since his 
discharge from service, which may be indicative of a 
continuity of symptomatology.  An examination is in order.  
McLendon v. Nicholson, 20 Vet. App. 79, 83.  

The Veteran was provided a VA examination in September 2003.  
While the majority of the VA examination pertained to the 
Veteran's hand, there were objective findings made with 
regard to the Veteran's back; however, the examiner failed to 
provide a nexus opinion.  In light of the Veteran's continued 
back complaints, he should be afforded a new VA examination 
to determine the etiology of any current low back disorder 
which may be present.   38 U.S.C.A. § 5103A.

Finally, any ongoing VA medical records pertinent to the 
issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, this case must be REMANDED to fairly adjudicate 
the Veteran's claims.  The RO is directed to the specific 
development instructions delineated in the numbered 
paragraphs below.  

1.  The RO should give the Veteran 
another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.  Specifically, the 
RO should attempt to obtain copies of all 
outstanding pertinent VA outpatient 
treatment records of the Veteran from the 
Miami VA Medical Center (VAMC).  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

2.  The RO must contact SKH, Audiology 
Trainee, at the Miami VAMC and ask for 
interpretative results for the May 2006 
chart of hearing frequency in hertz.  If 
SKH is unavailable, the RO should obtain 
the interpretative results from a 
similarly qualified audiologist.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After the receipt of any additional 
medical records requested in accordance 
with this remand, to include the 
interpretation of the May 2006 chart of 
hearing frequency in hertz, the RO should 
schedule a VA audiological examination to 
ascertain the current nature and severity 
of the Veteran's service connected left 
ear hearing loss.  The Veteran's claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated studies should 
be performed, to include an audiogram.  

4.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
a VA orthopedic examination to ascertain 
the current nature and severity of the 
Veteran's service connected residuals of 
a fracture to the right index finger.  
The Veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated studies should 
be performed, to include any x-ray 
studies.  

The examiner should provide data as to 
the range of motion for the right index 
finger, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
Veteran describes flare-ups).  The 
examiner should also specifically 
identify whether there is: a gap of one 
inch or more between the fingertip and 
the proximal transverse crease of the 
palm, with the finger flexed to the 
extent possible; extension limited by 
more than 30 degrees; or ankylosis of the 
index finger.

5.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
a VA orthopedic examination to ascertain 
the current nature and etiology of any 
currently diagnosed low back disability.  
The Veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated studies should 
be performed, to include any x-ray or 
magnetic resonance imaging studies.  The 
examiner should provide (1) the diagnosis 
for the current low back disability and 
(2) an opinion as to whether it is a 
least as likely as not (50% or greater) 
that any currently diagnosed low back 
disability, to include DDD of the lumbar 
spine, is related to the Veteran's 
service on any basis.  The examiner must 
make specific reference to the Veteran's 
service treatment records, which contain 
complaints of low back pain and diagnoses 
of myalgia, spasm, and lumbar strain.  
All rationale for any opinions expressed 
must be provided.   

6.  After completing any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence associated with the 
claims folder after the August 2005 
statement of the case was issued 
(including, but not limited to, an MRI of 
the lumbar spine, VA outpatient treatment 
records, surgical reports, and an 
audiogram dated between 2005 and 2007) 
and legal authority.  Adjudication of the 
claims for a higher evaluation should 
include specific consideration of whether 
a "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found) is 
appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  If any benefit sought 
on appeal remains denied, the RO must 
furnish to the Veteran an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and affords him an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

